Title: Thomas Jefferson to James Breckinridge, Chapman Johnson, and Robert Taylor, 8 July 1819
From: Jefferson, Thomas
To: Breckinridge, James,Johnson, Chapman,Taylor, Robert Barraud


          
            
              Dear Sir
              Monticello July 8. 19.
            
            Proposing within a few days to set out for Bedford, I think it a duty previously to state to you the progress and prospect of things at the University. you may perhaps remember that almost in the moment of our separation at the last meeting one of our colleagues proposed a change of a part of the plan of the grounds, so as to place the gardens of the Professors adjacent to the rear of their pavilions. the first aspect of the proposition presented to me a difficulty, which I then thought insuperable to wit, that of the approach of carriages, wood-carts Etc. to the back of the buildings. mr Cabell’s desire however appeared so strong, and the object of it so proper, that, after separation, I undertook to examine & try whether it could not be accomplished; and was happy to find it practicable, by a change which was approved by Genl Cocke, and since by mr Cabell who has been lately with me. I think it a real improvement, and the greater, as by throwing the Hotels and additional dormitories on a back street, it forms in fact the commencement of a regular town, capable of being enlarged to any extent which future circumstances may call for.
            My colleague of the Committee of superintendance proposed another change, to wit, that the Hotels and dormitories should be united in massive buildings of 2. or 3. stories high, on the back street. had my judgment concurred in this alteration, I should not have thought ourselves competent to it, as a committee of correspondence superintendance. the separation of the students in different and unconnected rooms, by two’s and two’s, seems a fundamental of the plan. it was adopted by the first visitors of the Central college, stated by them in their original report to the Governor as their patron, and by him laid before the legislature; it was approved and reported by the Commissioners of Rockfish gap to the legislature; of their opinion indeed we have no other evidence than their acting on it without directing a change. not thinking therefore that the committee was competent to this change, I concurred in suspending the building of any Hotel until the visitors should have an opportunity of considering the subject. and, instead of building one or two Hotels, as they had directed, we concluded to begin the Eastern range of pavilions, all agreeing that the ranges on each side of the lawn should be finished as begun. we thought too that the Visitors would not disapprove of this departure from their instructions, as these pavilions can be used for Hotels until wanting for the Professors.
            
            We have adopted another measure however, without their sanction, because it is in fact an exe a fuller execution of the principles expressed and acted on at their meeting: and we are confident they would have adopted it had it then occurred. their idea was to push the buildings to the extent of all the funds we could command. altho’ we had recieved the opinion of the Treasurer and literary board that we might command at any moment the whole donation for this year, yet it seems not to have occurred to any of us at the time, that we might do the same the next year, and consequently draw it’s 15,000.D. on the 1st day of January next. the thought occurring afterwards, we have not hesitated to act on it; & we are proceeding to have 3. pavilions erected on the Eastern range, with their appurtenant dormitories, in addition to the 4. built, or to be built on the Western range; so that we may have 7. pavilions, with their dormitories, in progress this year, to be finished the next.
            Our principle being to employ the whole of our funds on the buildings, I thought it so important to be preparing subjects for the University, by the time that should open, that I invited a mr Stack, a teacher of Latin & Greek of high recommendations, to come and set up a school in Charlottesville on his own account. he has done so, and answers my best expectations, by a style of instruction, critical and solid, beyond any example I have ever known in this state, or indeed in the US. he recieved his education at Trinity college, Dublin, & appears to be a correct, modest and estimable man. he teaches French also: and to give an opportunity to the students of acquiring the habit of speaking that language, we have got Laporte and his family from the Calfpasture to establish a boarding house where, nothing but French being permitted to be spoken, his boarders begin already to ask for all their wants in that language, and to learn the ordinary phrases of familiar conversation. Mr Stack has as yet but 14. or 15. pupils and Laporte 9. boarders; but as soon as the present sessions in the schools of the state generally are ended and the youths liberated from their present engagements, we have reason to believe more will be offered than can be recieved; and in this way I think we may have from 50. to 100. subjects fully prepared to attend the scientific professors the moment the University opens.   I have recieved from London the offer of a Professor of modern languages, of qualifications literary and moral, so high as to merit our suffrage, if we can get over the difficulty that, French being the most important of the modern languages, mr Blatterman is not a native of France.   mr Ticknor declines coming to us. I shall again try mr Bowditch, with some additional, but with not much final hope. we have the offer of a botanist of distinguished science, a mr Nuttal, but whether a native or not is not said. Dr Cooper, his wife and family have certainly, and strongly set their minds towards us. his the minerals h of his collection have been selected, valued and packed to come on at the time prescribed.
            I had begun to despair of our two Italian artists sculptors, and enquired therefore of a mr Cardelli from Washington whether such as could carve an Ionic or Corinthian capitel could be had from that place. he informed me that they could, at 3.D. a day. luckily the two Italians arrived some days ago after a sea-passage of 90. days. they will cost us, passage and board included, about 2.D. a day, and are men of quite superior character. I was just setting off for Bedford to stay there 2. months; but have deferred my departure till mr Brockenbrough can arrive here, in order to see them fixed and put to under way, that the stone might be quarried, and roughed out for them, so that they should be employed on difficult work only.
            Our works have gone on miserably slow. not a brick is yet laid. they are now however prepared to begin laying the Western pavilion No I. our advertisement for workmen could not be put into the papers until after the meeting of the visitors at the close of March. the offers from the Undertakers of our own state were from 25. to 40. p.c. on the Philadelphia prices printed prices. we at length got an offer from Philadelphia at 15. p.c. below the printed prices, & learnt the fact that when work abounds there the workmen are able to raise prices 10. or 15. p.c. above these, and when work is scarce the employers are able to beat them down to 10. or 15. below the printed prices; which however, if continued, soon breaks them. we did not think it either our duty or interest to break our workmen, and considering the printed as the fair living prices, we agreed to give them. an undertaker came on to see the extent of the work we had to do. this brought our own people down to the same prices; so we  assigned to them the completion of the Western range, and to the Philadelphians the Eastern. these, 20 in number arrived at Richmond some days ago and are expected here this day. we shall now have about 100. hands at work. Section for Taylor:  I think you asked me, and I am sure Genl Cocke did, for a Catalogue of the best editions of the classics, which I now inclose you as I have done to him. I think also you were so kind as to say you would place me in correspondence with the maker of the best crop of Scuppernon wine, which will be doing me a great favor.   I am in hopes the convenience of talking over, and settling our business here at our leisure, will be an inducement to you to make this your head quarters at our next meeting in addition to the gratification it will be to me to have you here, and I salute you with great friendship & respect.
            
              Th: Jefferson
            
          
          
            P.S. July 11. a vast embarrasment has this moment befallen us. our two Italians examined our quarry yesterday and pronounce it impossible to make of it an Ionic or Corinthian capitel, and they can work only in these ornamental parts, & not at all in plain work. I never was so nonplussed. they have cost us a great deal of money, & how to avoid it’s becoming a loss, & how to get our work done, is the difficulty. I shall consult with mr Brockenbrough on it to-day, & depart tomorrow.
          
          
            Postscript to Breckinridge: Poplar Forest. July 16. I have brought my letter on to this place, open for the insertion of a 2d P.S. I left the Italians making trial whether our stone would stand the cutting the leaves of a Corinthian capitel. if it does not, they will go to work on the Ionic capitels for which it will answer, and we must get stone elsewhere for the Corinthian, of which order we have only 2. pavilions of 4. columns each, 4 pavilions Ionic, and 4. Doric. the Philadelphians had arrived at the University & had got to work.
          
        